DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the originally filed application submitted on 9/18/2020.  Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Drawing Objections
The following changes to the drawings have been approved by the Examiner and agreed upon by Applicant in an interview conducted on 1/4/2022: 
a. Fig. 1 horizontal block 120A “Load Balancer” and block 106 “Network” double pointer arrow is missing and corrected to add double pointer arrow between these two blocks.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

Information On How To Effect Drawing Changes


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Benno Guggenheimer (USPTO Reg. No. 66,686) on January 4, 2022.
The application has been amended as follows:

Please replace the Title with the following: --Systems and Methods For Repairing A Data Store Of A Mirror Node--

Please amend claim 14:

14.  (Currently Amended)  A computer processing system according to claim 13, wherein in response to determining that update complete notifications have been received from all active second mirror nodes, execution of the sequences of instructions further cause the processor to communicate an update view 

Allowable Subject Matter
	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

As to independent Claims 1 and 11, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.	A computer implemented method comprising: 
receiving, by a first mirror node, a primary cluster list, the primary cluster list including references to one or more primary cluster objects maintained by a primary cluster; 
generating, by the first mirror node, a local list, the local list including references to one or more local objects maintained by the first mirror node in a data store accessible to the first mirror node; 
determining, by the first mirror node and based on the primary cluster list and the local list, one or more operations to be performed by the first mirror node to align the one or more local objects maintained by the first mirror node with the one or more primary cluster objects maintained by the primary cluster; 
performing, by the first mirror node, the one or more operations to align the one or more local objects maintained by the first mirror node with the one or more primary cluster objects maintained by the primary cluster; and 
sending, by the first mirror node, the primary cluster list to one or more second mirror nodes.  


a processor; 
a communication interface; and 
memory storing sequences of instructions, which when executed by the processor, cause the processor to: 
receive, via the communication interface, a primary cluster list, the primary cluster list including references to one or more primary cluster objects maintained by a primary cluster; 
generate a local list, the local list including references to one or more local objects maintained in a data store accessible to the computer processing system; 
determine, based on the primary cluster list and the local list, one or more operations to be performed to align the one or more local objects with the one or more primary cluster objects; 
perform the one or more operations to align the one or more local objects maintained in the data store accessible to the computer processing system with the one or more primary cluster objects maintained by the primary cluster; and 
send the primary cluster list to one or more second mirror nodes.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Holt et al. (U.S. Patent Publication No. US 2012/0233251 A1) teaches an improved scalable object storage system allows multiple clusters to work together. Users working with a first cluster, or with a multi-cluster gateway, can ask for services and have the request or data transparently proxied to a second cluster. This gives transparent cross-cluster replication, as well as multi-cluster compute or storage farms based upon spot availability or various provisioning policies. Mapping is performed using consistent hash function.
Cattell, Rick (Non-Patent Literature “Scalable SQL and No SQL Data Stores”) teaches a number of SQL and so-called “NoSQL” data stores designed to scale simple OLTP-style application loads over many servers. Description of the new systems data models, consistency mechanisms and storage mechanisms are given.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.C./
Examiner, Art Unit 2114

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114